By the COURT.
After judgment had been rendered in favor of defendants, plaintiff gave notice of its intention to move the court to vacate and set aside the judgment theretofore rendered and to grant a new trial. Subsequently, on notice, the plaintiff moved the court for leave to amend the notice by inserting the word “decision” in place of the word “judgment,” on the ground, as stated in affidavits, that the word “judgment” was inadvertently used by a clerk in preparing the notice, the clerk having before him a form containing the word “decision,” and by inadvertence wrote the word “judgment” instead thereof. The court granted the leave to amend.
*595As the ease itself is before us on appeal, by the party who gave the notice, from the judgment and order denying the motion for new trial, on which appeal we this day affirm the judgment, it is unnecessary for us to pass on the question of the authority of the court below to amend the notice of motion; because, conceding, for the purposes of this appeal, the court had authority, on the other appeal we hold the courts committed no error in the case. The question, therefore, remains but a moot question of no practical importance to either party and we dismiss the appeal.